Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 02/05/20. Claims 1-9 are pending in this application. 
Claim Rejections under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. §102 as being unpatentable over Lee (US 20160232837 A1).
Regarding claim 1, Lee discloses a display device comprising: a substrate having a display region having a non-rectangle outer shape and a peripheral region (see Fig 3), a scanning line (360/364); a scanning circuit connected to the scanning line (360/364); a drain line (354); a selector disposed at the non-rectangle outer shape and connected to the drain line 340, see fig 3; a video signal lead-out line connected to the selector (352 connected to 340), and a selector control line connected to the selector 330, wherein the selector, and the selector control line are arranged between the display region and the video signal lead-out line (see figs 3 and 4 where A/A’ with 352/340/354), and in a plan view, the scanning line crosses the selector control line and the video signal lead-out line (see figs 3 and 4 disclosing 392, 364 crossing 352/340/354).

Regarding claim 3, Lee discloses the display device according to claim 1, wherein the scanning line extends in a first direction in the display region, the drain line extends in a second direction crossing the first direction in the display region, and the selector control line extends in the first direction and bend to the second direction along the outer shape of the display region (see arrangement of 360 and 340’s, figs 3 and 4, see figs 3 and 4 disclosing 392, 364 crossing 352/340/354).
Regarding claim 4 , Lee discloses the display device according to claim 1, wherein the selector control line is disposed on a first layer (see fig 4, where the lines intersect but do not connect, hence on different layers), and the video signal lead-out line includes a first portion which is disposed on the first layer, and a second portion which crosses the selector control lines and is disposed on a second layer which is different from the first layer (see fig 4, lines where 325, 340, 354 meet).
Regarding claim 5, Lee discloses the display device according to claim 4, wherein the scanning line extends in a first direction in the display region, the drain line extends in a second direction crossing the first direction in the display region, and the scanning line has a portion extending in the second direction in an outside of the display area (see fig 4, orientation of 392/364).
Regarding claim 6, Lee discloses the display device according to claim 5, wherein the portion of the scanning line is disposed on the first layer, and the scanning line other than the portion of the scanning line is disposed on the second layer (see fig 5, disclosing disposition of scan line son different layers).
Regarding claim 7, Lee discloses the display device according to claim 4, wherein the selector has a selector TFT, and the selector TFT has a gate electrode, which is connected to the selector control line, and the gate electrode is disposed on the second layer.

Regarding claim 9, Lee discloses the display device according to claim 4, further comprising an insulation layer disposed between the first layer and the second layer, wherein the second layer is disposed between the insulation layer and the substrate (see fig 5, disclosing 376/372).
Regarding claim 10, Lee discloses the display device according to claim 1 wherein: the video signal lead-out line is connected to a driver IC, the outer shape of the display region is formed by combining a linear part and a curved part; the driver IC is disposed corresponding to the linear part, and the scanning circuit is disposed corresponding the curved part (see figs 3 and 4, where driver IC 330 is a part of a linear part that joins a curved part, see fig 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/EDWARD CHIN/Primary Examiner, Art Unit 2813